                  Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 1 of 19
 1              IN THE UNITED STATES DISTRICT COURT                 1                       INDEX OF EXHIBITS
                 FOR THE MIDDLE DISTRICT OF GEORGIA
 2                       COLUMBUS DIVISION                          2
 3                                                                  3
     RODRIGO ARREOLA, as a parent of   )
 4   Hector Arreola, Deceased, and as  )                            4   Plaintiff's                                              Page
     Personal Representative and       )
 5   Administrator of the Estate of    )                            5
     Hector Arreola, CONCEPCION        )
 6   ARREOLA, as parent of Hector      )                            6   1     Amended Notice of Taking Deposition........   17
     Arreola, and S.A., minor child    )
 7   of Hector Arreola, by next friend )                            7   2     Police Roster..............................   18
     Jezreel Imee Custodio,            )
 8                                     )                            8   3     Field Use-Of-Force Report..................   22
                                       )
 9               Plaintiffs,           ) CASE NO.:                  9   4     Office of Professional Standards...........   23
                                       ) 4:19-cv-00005-CDL
10                                     )                           10   5     Annual Training Dashboard..................   60
     vs.                               )
11                                     )                           11   6     Roster CPD Training........................   62
                                       )
12   THE CONSOLIDATED GOVERNMENT OF    )                           12   7     Use-Of-Force Issues 2016 In-Service........   62
     COLUMBUS, GEORGIA, OFFICER        )
13   MICHAEL AGUILAR, in his individual)                           13
     and official capacity, OFFICER    )
14   AARON EVRARD, in his individual   )                           14
     and official capacity, and        )
15   COLUMBUS POLICE DEPARTMENT CHIEF )                            15
     OF POLICE RICHARD T. BOREN, in his)
16   individual and official capacity, )                           16
                                       )
17                                     )                           17
                 Defendants.           )
18                                                                 18
19        Oral deposition of OFFICER BRIAN J. DUDDLEY,             19
20     witness, called by the plaintiffs, before Eric              20
21     Cavanaugh, Certified Court Reporter, held at the            21
22     law offices of Page, Scrantom, Sprouse, Tucker &            22
23     Ford, 1111 Bay Avenue, Third Floor, Columbus,               23
24     Georgia 31901, on the 16th day of October, 2019,            24
25     commencing at 9:10 a.m.                                     25
                                                              1                                                                   3

 1                    APPEARANCE OF COUNSEL                         1           COURT REPORTER'S DISCLOSURE STATEMENT
 2                                                                  2
 3   On Behalf of the Plaintiff:                                    3         I, ERIC CAVANAUGH, Georgia Certified Court
 4                          Mark C. Post                            4       Reporter, Certificate Number 2560, in compliance
                           MARK POST LAW
 5                      3 BRIAN Park Court                          5       with Code Section 9-11-28 and Code Section
                              Suite F
 6                    Columbus, Georgia 31904                       6       15-14-37, make the following disclosure about all
                       706.221.9371 Telephone
 7                     mpost@markpostlaw.com                        7       arrangements, financial and otherwise, involving
 8                                                                  8       the foregoing deposition:
 9   On Behalf of the Defendants:                                   9
10                       Tyler C. Cashbaugh                        10   1.)     I was contacted directly by telephone
                Page Scrantom Sprouse Tucker & Ford
11                  1111 Bay Avenue, Third Floor                   11   regarding scheduling of the deposition as to date,
                      Columbus, Georgia 31901
12                     706.324.0251 Telephone                      12   time and place by the office of the scheduling
                           tcc@psstf.com
13                                                                 13   attorney, or received a message from the office of
14   _____________________________________________________         14   the scheduling attorney by answering machine and
15                    INDEX OF EXAMINATIONS                        15   returned the call, with scheduling of the deposition
16                                                                 16   as to date, time and place confirmed, and no prior
17                                                           Page 17    financial arrangements were negotiated between
18                                                                 18   counsel and myself.
19    By Mr. Post..................................           06   19
20                                                                 20         This 15th day of October, 2019.
21                                                                 21
22                                                                 22
23                                                                 23                         Eric Cavanaugh, CCR #2560.
24                                                                 24
25                                                                 25
                                                              2                                                                   4
                    Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 2 of 19
 1                    S T I P U L A T I O N S                         1     Q. Before I forget, what is your weight, height,
 2                                                                    2   and age?
 3       IT IS STIPULATED AND AGREED by and between                   3     A. Six foot and 107 this morning.       And my age is
 4     counsel appearing for the respective parties that:             4   31.
 5       (1)     The oral deposition of OFFICER BRIAN                 5     Q. 107?
 6     DUDDLEY, called by the plaintiffs, taken before                6     A. 107.
 7     Eric Cavanaugh, at Page, Scrantom, Sprouse, Tucker             7     Q. 207?
 8     & Ford, 1111 Bay Avenue, Third Floor, Columbus,                8     A. 207.    I apologize.     I'm glad you caught that.
 9     Georgia, commencing at 9:10 a.m. on the 16th day               9     Q. 207 pounds.    Okay.     I just wanted to make
10     of October, 2019;                                             10   sure.
11       (2)     ALL FORMALITIES with reference to notice            11     A. My scale is broke.
12     or taking, notice of time and place of taking,                12     Q. Have you been -- were you about the same size,
13     qualifications of the court reporter, and all                 13   about the same weight back in January 9th of 2017?
14     other matters precedent to the taking of                      14     A. Correct.    Yes, sir.
15     deposition, are WAIVED;                                       15     Q. Have you ever given a deposition before?
16       (3)     With consent of deponent, the reading and           16     A. No.
17     signing of the deposition by deponent is WAIVED;              17     Q. Okay.    Well, you know you're here today to
18       (4)     ALL OBJECTIONS, EXCEPT as to the form of            18   give a deposition.        And since you haven't ever given
19     the question and responsiveness of the answer, are 19              any depositions, let me say this to you.
20     RESERVED to the time of the hearing of the case;              20         If you would, wait until I finish my question
21     and                                                           21   to you before you start the answers.        Is that okay?
22       (5)     ALL FORMALITIES with reference to the               22     A. Perfect.
23     filing of deposition, including notice of filing,             23     Q. And I'll try to do the same for you.       I'll try
24     et cetera, are WAIVED.                                        24   to let you finish your answer before I ask another
25                                                                   25   question.
                                                                 5                                                                  7

 1                       BRIAN J. DUDDLEY,                            1     A. Correct.    Thank you.
 2       Having been duly sworn, testified under oath                 2     Q. Witnesses and lawyers have a tough time doing
 3     as follows:                                                    3   that sometimes.     I was a prosecutor for over 20 years
 4       MR. POST:      This will be the deposition of                4   and I've seen it happen a lot.        I've done it.
 5     Officer Brian Duddley taken by the plaintiffs for              5     A. Understood.
 6     the purposes of discovery and all other purposes               6     Q. And I will try not to.
 7     allowed by law.                                                7         Have you received any police training with
 8       The deposition is taken by agreement of                      8   regard to testifying in court?
 9     counsel and pursuant to notice.          All objections        9     A. Yes.
10     will be reserved except for those going to the                10     Q. Okay.    So you know a bit about how to testify
11     form of the question or the responsiveness of the             11   in court.    And, of course, a deposition is under oath
12     answer.                                                       12   so it's just as important as court.        Right?
13       Is that agreeable?                                          13     A. Correct.
14       MR. CASHBAUGH:      Yes.                                    14     Q. Okay.    Have you ever testified in a jury trial
15                          EXAMINATION                              15   before?
16   BY MR. POST:                                                    16     A. No, I haven't had to.
17    Q. If you would, please, sir -- we've already met              17     Q. That was out of curiosity.
18   obviously.     I am the counsel for the plaintiffs in           18         Do you have any difficulty hearing?
19   the case.                                                       19     A. No.
20       Could you tell us what your full name is and                20     Q. So if for any reason you think you did not
21     tell us what any nicknames are that you have.                 21   completely hear what I asked you or you don't
22    A. No nicknames.      Full name is Brian Jeremy                22   understand what I asked you, please ask me to repeat
23   Duddley.                                                        23   the question.     Okay?
24    Q. You go by Brian?                                            24     A. Understood.
25    A. Correct, sir.                                               25     Q. Okay.    Do you agree that if you answer a
                                                                 6                                                                  8
                   Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 3 of 19
 1   question, we can assume that you fully heard it?             1    A. Cosal, Germany.        Military brat.
 2    A. Correct.                                                 2    Q. How long did you live in Germany?
 3    Q. Okay.     I know this is pretty obvious, the             3    A. Two different times.        Maybe a total of like
 4   answer to this question but I'm going to ask you             4   seven years.
 5   anyway.    Are you suffering from any physical or            5    Q. What does your mom do for a living -- or what
 6   mental condition today that would keep you from              6   did she do for a living if she retired?
 7   testifying truthfully and fully and understanding            7    A. She is a groomer.
 8   questions?                                                   8    Q. Like a dog groomer?
 9    A. No, I'm perfectly healthy.                               9    A. Dog groomer.
10    Q. Okay.     So you've not taken any drugs and             10    Q. So since you've got a K-9 recently, that makes
11   you've not had any alcohol that would affect your           11   some sense, huh?
12   ability to take part in this deposition.       True?        12    A. I get free baths.
13    A. No.                                                     13    Q. And just for the record, what I have referred
14    Q. Okay.     Where do you live?                            14   to is what you mentioned earlier is that you have
15    A. 6000 River Road.                                        15   recently become a K-9 handler for the police
16    Q. Okay.     And, of course, that's here in                16   department; is that correct?
17   Columbus, right?                                            17    A. Correct.     Yes, sir.
18    A. Correct.     Yes, sir.                                  18    Q. Do you have any brothers or sisters?
19    Q. Do you rent or own?                                     19    A. I do.
20    A. Rent.                                                   20    Q. How many?
21    Q. Is that an apartment complex?                           21    A. One brother, no sisters.
22    A. Yes.                                                    22    Q. How old is he?
23    Q. Which one?                                              23    A. He is 24.     Sorry.
24    A. Graystone at the Woodlands.                             24    Q. Where does he live?
25    Q. Okay.     Are you married?                              25    A. Atlanta.
                                                            9                                                                 11

 1    A. No.                                                      1    Q. What's his name?
 2    Q. Do you have any -- have you had any prior                2    A. Demonte Dudley.        Do you want me to spell it
 3   marriages?                                                   3   for you?
 4    A. No.                                                      4    Q. Sure.
 5    Q. Congratulations.                                         5    A. D-e-m-o-n-t-e.     Last name the same.
 6    A. Exactly.                                                 6    Q. You said your mom is a dog groomer.        What's
 7    Q. Let's see, do you have any children?                     7   the name of the business?
 8    A. No.                                                      8    A. She works for Second Avenue Veterinarian
 9    Q. Do you go to church anywhere?                            9   Clinic, Dr. Lefranc.
10    A. No.                                                     10    Q. Doctor who?
11    Q. Okay.     Are your parents still alive?                 11    A. Dr. Lefranc.
12    A. Yes.                                                    12    Q. Okay.     And I ask you these questions mainly
13    Q. Okay.     Where does your mom live, mom and dad         13   because if we have to pick a jury, it would be
14   live?                                                       14   relevant for that.
15    A. My mom lives in Columbus, Georgia.        And my dad    15    A. Correct.
16   lives in -- I always get the city wrong, but it's in 16           Q. Tell us a little bit about your educational
17   Indiana.     Nineveh or Nineveh or something like that. 17       background.    Not the police education.     But high
18   It's outside of Indianapolis.                               18   school, any advanced college, that kind of thing.
19    Q. Got you.     Where in Columbus does your mom            19    A. High school, no college.
20   live?                                                       20    Q. Where did you go to high school?
21    A. Off of Milgen Road.                                     21    A. Part at Hardaway and part at Shaw.
22    Q. Is that the house you grew up in?                       22    Q. Where did you get a diploma from?
23    A. Partially.     I mean, yeah.   Teenage, late adult      23    A. I got my GED.
24   life.                                                       24    Q. Okay.     Is there a specific place you got that
25    Q. Where were you born?                                    25   from?
                                                            10                                                                12
                   Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 4 of 19
 1    A. I can't remember -- Tillinghurst when it was                1    A. Officer.
 2   there.                                                          2    Q. Okay.     Are you still in Patrol for the
 3    Q. Okay.     Where was that at?                                3   Columbus Police Department?
 4    A. You know, I only went there one day just to                 4    A. I work for Special Operations now in the
 5   get the GED.    Literally walked in there, got the GED          5   Investigation Bureau.
 6   and walked back out.     I think it was right there at          6    Q. Okay.     Who's in charge of Special Ops now?
 7   Buena Vista and Morris.      I think the exact address          7    A. Currently, Captain Kennedy.
 8   was Morris Road.    I can't remember.                           8    Q. Captain Charlie Kennedy?
 9    Q. Okay.     What about any employment prior to you            9    A. No.     Debra Kennedy.   Debbie.   I was just going
10   working at the Columbus Police Department?                     10   to reference that.     He's a major now.    Sorry.
11    A. All retail.     And it's going to be Kohl's and            11    Q. That's what I thought.
12   Dick's Sporting Goods.                                         12    A. Yeah.
13    Q. Okay.     Your employment at Kohl's, there was             13    Q. Are you friends with Corporal Aaron Evrard?
14   some in Columbus and some in Auburn or Opelika?                14    A. Yes.     Outside of work, definitely.
15    A. Opelika technically, yeah.                                 15    Q. So you socialize together and that sort of
16    Q. Okay.                                                      16   thing?
17    A. They all cheer for Auburn though.                          17    A. Occasionally.     Yes, sir.
18    Q. I'll keep my comments to myself.                           18    Q. What about Officer First Class Michael
19    A. Exactly.                                                   19   Aguilar?
20    Q. What was it that moved you to become a                     20    A. Same.
21   Columbus Police Officer?                                       21    Q. What about Officer Ronnie Oakes?
22    A. Part of it was curiosity I always had.        And          22    A. Same.     Less outside socializing.
23   then also my grandfather was a long time police                23    Q. What other officers or employees of the
24   officer up in Pittsburgh -- well, outside of                   24   Columbus Police Department do you socialize with
25   Pittsburgh.                                                    25   outside of work?
                                                               13                                                                 15

 1    Q. Is your grandfather still alive?                            1    A. Outside of work?     Dillon Tally.
 2    A. Yes, sir.                                                   2    Q. Who?
 3    Q. Okay.     Take advantage of them while you can.             3    A. Dillon Tally.
 4    A. You know what, I actually don't.                            4    Q. He's in Patrol?
 5    Q. That's just advice from somebody that's                     5    A. Correct.     Honestly, that might be it.    Yeah,
 6   getting older that doesn't have any grandparents any            6   that's it.
 7   more.                                                           7    Q. Okay.     What about EMTs, paramedics, fire,
 8    A. Yeah.     My cousins do.     They still live close          8   personnel with the Columbus Police Department,
 9   by him, so...                                                   9   friends, any of those people?
10    Q. You said just outside of Pittsburgh.        Is there       10    A. Since I do have a K-9, Captain Scott Boatner.
11   another little town?                                           11   He also has a tracking dog and him and I work
12    A. Yeah, he lives in Canonsburg.        It's a small          12   together outside of work.
13   town.                                                          13    Q. Do you use your dog for any other purposes
14    Q. When were you hired with the Columbus Police               14   besides police work?
15   Department?                                                    15    A. Tracking -- well, no.      She just sits at home
16    A. I don't know the exact month, but it was -- I              16   and barks all day.
17   always say fall of 2012, if we have a fall.                    17    Q. When you say tracking, that's tracking
18    Q. Maybe we did back then.        And, of course, that        18   fugitives, tracking people that are lost, that sort
19   would be more fully reflected in your employment               19   of thing?
20   application.                                                   20    A. Any human.     Living human.
21    A. Yes, sir.     Correct.     Sorry.                          21    Q. Okay.     Do you know or are you friends with
22    Q. Do you plan to stay with the police department             22   Brad Barnes with the Fire Department?
23   long term?                                                     23    A. It does not ring a bell.       I may know him if I
24    A. Absolutely.                                                24   see him.
25    Q. Okay.     What's your rank now?                            25    Q. I think it might be James Brad Barnes.       What
                                                               14                                                                 16
                    Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 5 of 19
 1   about Aaron Bush, same question?                              1   use on the radio.
 2    A. I think I know who you're speaking of.       I            2    Q. Okay.      So on that particular date, you were
 3   think I went on a couple of calls with him.                   3   1-A-25?     One Adam 25?
 4   Honestly, I don't know most of them because they              4    A. Correct.      One Adam 25 is how we say it.
 5   don't -- usually their names aren't really visible.           5    Q. And that would be your call sign.
 6    Q. Safe to say you're not close friends or pals              6    A. Correct.
 7   with either one of them, right?                               7    Q. And Sergeant Randy -- is it Kiel or Kiel?
 8    A. Police and fire, we're really separated is                8    A. Kiel.
 9   what the joke is.                                             9    Q. Okay.      Sergeant Randy Kiel, K-i-e-l, was One
10    Q. So the answer to that question is yes then.              10   Adam 85.     Correct?
11    A. Yes.                                                     11    A. Correct.      Sometimes we just refer to it as
12    Q. Okay.      I'm going to ask you a few questions          12   just the last number.        So 85, 25 and so forth.
13   about -- well, before I forget, I want to put in             13    Q. And Michael Aguilar was One Adam 28 on that
14   Plaintiff's Exhibit Number 1 which is our Amended            14   date of January 9th, 2017; correct?
15   Notice of Taking the Deposition, your deposition             15    A. Correct.
16   mainly to help the court reporter.                           16    Q. And Officer William Oakes was One Adam 31,
17       But it does ask you to bring any reports or              17   correct?
18   documents prepared in the case that have not been            18    A. Correct.
19   previously provided to us by your counsel.                   19    Q. And As I understand it at times, some people
20       Did you bring anything with you?       Is there          20   call Officer Oakes by another name.          Would that be --
21   anything that you know of that we have not received? 21           I'm trying to remember.        Is that Randy?
22    A. No.                                                      22       MR. CASHBAUGH:        Ronnie?
23    Q. Okay.      And it also asks you to bring any body        23       MR. POST:      Ronnie.
24   camera recording or any other electronic recording           24       THE WITNESS:        Correct.
25   made with regard to the case which has not been              25   BY MR. POST:
                                                             17                                                                   19

 1   previously provided to us by your counsel.       You have     1    Q. Ronnie Oakes.
 2   not brought anything else with you.                           2    A. Yes, sir.
 3    A. No, sir.                                                  3    Q. And, of course, Officer Aaron Evrard was One
 4    Q. So there's nothing else then, right?                      4   Adam 35, correct?
 5    A. No.                                                       5    A. Correct.
 6    Q. I know that the Columbus Police Department has            6    Q. Okay.      Evrard, E-v-r-a-r-d.
 7   Sectors A, B and C as far as how you divide up patrol 7            A. Yes.
 8   areas.     Which sector were you in on January the 9th        8    Q. Okay.      I have a Use of Force Report numbered
 9   of 2017?                                                      9   1701.     I'm just going to show it to you at this point
10    A. We were in Sector A.                                     10   without marking it.        It is CCG 1945 through CCG 1950.
11    Q. And I am going to mark as Plaintiff's Exhibit            11   When I say that, those -- I'm referring to the little
12   Number 2 --                                                  12   numbers at the bottom right-hand corners of these
13       MR. POST:      Do you want a copy, Tyler?                13   pages.
14       MR. CASHBAUGH:      Just the roster.   No.               14       That is how your counsel has provided
15   BY MR. POST:                                                 15   discovery to us.        They mark these things and stamp
16    Q. I'll show that to you.      This is what has been        16   them with what's called a Bates stamp so we can keep
17   provided -- Plaintiff's Exhibit Number 2 is what has 17           track of -- or they can keep track of what they have
18   been provided to us through discovery as the roster          18   provided to the plaintiffs in this case.          Sometimes
19   in effect on January the 9th of 2017.                        19   we refer to these CCG numbers just so we can keep
20       Looking at the bottom of the page there, I               20   track of it for purposes of this deposition.
21   would take it that next to the names where it says           21       What I'm looking at and what you have before
22   1A, 85, 1A 25 and so forth, that would be the                22   you that I've just referenced says Reporting Officer
23   officers assigned to Sector A on January the 9th,            23   Brian Duddley at the top.          Do you see that?
24   2017; is that right?                                         24    A. Yes, sir.
25    A. Correct.      Those are our unit numbers that we         25    Q. And there is a narrative of circumstances
                                                             18                                                                   20
                    Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 6 of 19
 1   having do with suspect data, Hector Rodrigo Arreola            1   call it the Office of Professional Standards when I'm
 2   for the date of January 9th of 2017.        Do you see         2   asking you questions.       Okay?
 3   that?                                                          3    A. Understood.
 4    A. Yes, sir.                                                  4       MR. POST:      Do you need a copy?
 5    Q. And flipping to the next page, 1946, I see at              5       MR. CASHBAUGH:      Yeah, I'll take a copy.
 6   the bottom of that page, it says Reporting Officer's           6     Thanks.
 7   signature.     Is that your signature?                         7   BY MR. POST:
 8    A. Yes, sir.                                                  8    Q. Officer Duddley, I have marked Plaintiff's
 9    Q. Okay.      Because I see next to it where it says          9   Exhibit 4 and handed it to you, which appears to be
10   Name of Supervisor, Sergeant Randy Kiel.        And then it 10     the statement -- or at least a transcript of the
11   says by Michael Aguilar.      But that's actually by you, 11       statement that you gave to the Office of Professional
12   correct?                                                      12   Standards at the Columbus Police Department on
13    A. Correct.                                                  13   Wednesday, January the 11th of 2017.          Do you see
14    Q. Okay.      I just wanted to be clear on that so I         14   that?
15   knew who had submitted this.                                  15    A. Yes, sir.
16    A. Well -- and if I'm looking correctly, I think             16    Q. Okay.      Take a moment to review the transcript
17   it's just saying name of supervisor notified and then 17           of the OOPS statement, unless you've already done it,
18   who notified it, which would mean Aguilar notified            18   which is marks CCG 224 through CCG 249.
19   Sergeant Kiel and then I'm just the reporting                 19    A. (Witness perusing document).
20   officer.                                                      20    Q. My question to you after you have a chance to
21    Q. So you prepared the report.                               21   review it was, number one:          Is there anything that
22    A. I prepared the report.       And then Michael             22   you need to correct in that transcript?
23   Aguilar notified Sergeant Kiel about the --                   23    A. No.
24    Q. Use of force.                                             24    Q. Okay.      And my second question is:      Was what
25    A. -- event.      Correct.                                   25   you told to the Office of Professional Standards on
                                                              21                                                                     23

 1    Q. Okay.      And you also prepared the following             1   January 11th of 2017 in that interview true?
 2   page which was CCG 1947, correct?                              2    A. Correct.      It was.
 3    A. Yes.                                                       3    Q. Okay.      So everything, therefore, in that
 4    Q. Okay.      Is there anything on this Use of Force          4   transcript is accurate; correct?
 5   Report that you prepared, CCG 1945 through 1947, that 5             A. Yes, sir.
 6   is inaccurate?                                                 6    Q. Okay.      And that's excluding potential typos,
 7       MR. CASHBAUGH:      Do you want to take a chance           7   but we'll cover those if we need to.
 8     to read it?                                                  8       What I'd like to do at this point is to let
 9       THE WITNESS:      I can read it fully.    (Witness         9   you go ahead and tell us what you remember about the
10     perusing document)     Everything is accurate.              10   events of January the 9th of 2017 having to do with
11   BY MR. POST:                                                  11   Hector Rodrigo Arreola.
12    Q. I think I'm going to mark that as Plaintiff's             12    A. Okay.
13   Exhibit Number 3.                                             13    Q. Can you do that?
14       What have you reviewed for this deposition                14    A. Yes.
15   today?                                                        15    Q. Okay.
16    A. Camera footage.      Obviously, the Use of Force.         16    A. So on that morning, we received a call
17   My O-P-S statement.     That's really it.                     17   initially to go check on who we discovered was Hector
18    Q. When you said O-P-S statement, is that the                18   Arreola's mother.     We went there and knocked on the
19   Office of Professional Standards?                             19   door, spoke to her -- his mother and asked if
20    A. Correct.      I apologize.                                20   everything was okay.
21    Q. Sometimes that is also referred to as OOPS by             21    Q. When you say his mother, you're talking about
22   patrol officers; is that correct?                             22   Hector Arreola's mother?
23    A. Yeah, unfortunately.                                      23    A. Correct.
24    Q. And the reason I say that is sometimes I might            24    Q. Go ahead.
25   call it O-P-S, and I might call it OOPS, and I might 25             A. Spoke to Arreola's mother.          At that time, she
                                                              22                                                                     24
                   Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 7 of 19
 1   seemed to be well, healthy.     Everything seemed to be          1   recall, there was some discussion between you and
 2   okay except that she just was woken up by us.        Spoke       2   Hector Arreola about your hands being on your pistol
 3   to her for a few minutes and advised her that her son 3              or on your holster or something like that.
 4   was concerned about her well-being, that being Hector 4               A. Correct.     He did mention that to me.     And
 5   Arreola.                                                         5   sometimes that's just kind of a comfortable posture
 6       She said everything was okay.     She didn't                 6   that I have.     Usually, I rest one hand -- at that
 7   really understand why we were there or why he would              7   time when I was wearing a different uniform, it would
 8   have called.     At that time, we left it as, hey, you           8   have been my forearm over my taser and then just kind
 9   may want to check on your son then.     So we left and           9   of like my hand or my other forearm resting on my
10   then --                                                         10   holster or -- yeah, my holster.
11    Q. When you say we, who is we?                                 11          And I explained that to Hector, saying that
12    A. We, being Officer Aguilar and myself.                       12   that's just me standing there.     It was not me
13    Q. That's Officer Michael Aguilar?                             13   retrieving my pistol or anything.
14    A. Correct.                                                    14          During that discussion, that's when he
15    Q. Go ahead.                                                   15   abruptly walked away from us, ran from us and kind of
16    A. He and I left and we responded to a few other               16   hid behind a trash can and was saying that we were
17   calls.     While on a -- I think it was a business              17   pointing our pistol at him.     We explained to him that
18   burglary, we heard that -- over the radio that the              18   no pistol was retrieved at that time.
19   address where Hector Arreola just sent us was given             19          His mother, while we were still speaking to
20   back out again for another welfare check.                       20   him, she was trying to get him into the house.        She
21       Due to us -- and I say us being Aguilar and                 21   even explained to him that it was very cold that
22   myself -- having prior knowledge of it, we went ahead 22             morning and very -- I guess early in the morning for
23   and took that call.     Went back out and that time,            23   her.     And she was explaining to him that she needed
24   Hector Arreola was standing near a car in front of              24   to be up in the morning.
25   his mother's driveway.                                          25          Shortly after the discussions, that's when
                                                                25                                                                27

 1       We initially started speaking to Hector                      1   Hector Arreola decided to walk away from police and
 2   Arreola and he stated that things were not right at              2   go to a nearby neighbor's residence.
 3   his mother's house.     He stated that there was people          3          Before that, we had asked for EMS to come to
 4   watching his house -- or his mother's house or in the 4              the scene.     I asked for no lights and sirens just due
 5   house, and that we should check on her again.                    5   to the fact of how paranoid he was at that time about
 6       While still talking to him, his mother came                  6   police being on scene and whether we were police or
 7   out of the house without police even going to her                7   not.
 8   door to ask her to come out.     She stood by while we           8          At this time still, it was no immediate need
 9   spoke to Hector primarily.     And that's when we were           9   for police -- I mean EMS.     So it was just going to be
10   asking him kind of what's going on, what's the                  10   simply a psychological eval for us so that he could
11   concern, what may have happened to get to this point. 11             get the necessary help that we couldn't provide for
12   Trying to really, I guess, dig through why we were              12   him.
13   here -- why we were there.                                      13          Again, he walked away and went to a nearby
14       We continued speaking to him.     At that time, I           14   neighbor's house.     Officer Aguilar and I discussed
15   kind of started to come to the conclusion that he may 15             that since he was not complying with us asking to,
16   have not been in the right frame of mind.     I wasn't          16   you know, stay with us and speak to us some more, we
17   unsure -- or I wasn't sure if it was mental issues or 17             decided at the time that it would probably be safer
18   some type of illegal narcotics and/or maybe alcohol. 18              to just detain him until EMS would come to the scene
19       So continued to speak to him.     That's when he            19   and evaluate him.     So that was an idea that Officer
20   started to show signs of paranoia, ultimately.        We        20   Aguilar and I discussed before we made it to the
21   were speaking to him and I remember him saying that             21   house.
22   we weren't police, and we were pointing our pistol at 22              Q. And when you're saying to the house, you mean
23   him, stuff like that.                                           23   to the house to which Hector Arreola had walked away
24    Q. Let me ask you this:     Obviously, I've had an             24   to; is that right?
25   opportunity to review the videotapes some.     As I             25    A. Correct.     And I can't recall that address, but
                                                                26                                                                28
                   Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 8 of 19
 1   it was still on Moss Drive.                                      1    A. His hands, yes.     He was still trying to resist
 2    Q. Okay.     The first place where you all responded            2   some.   Not as intense due to his hands being cuffed,
 3   to Concepcion Arreola's house was 760 Moss Drive; is             3   but he was still resisting.     I ran to my car and got
 4   that right?                                                      4   the leg irons.     I came back, was able to put the leg
 5    A. I believe that's the address.         I know it              5   irons on his legs.     That's when we rolled him to his
 6   started with a 7, correct.                                       6   side and searched his pockets and his person for any
 7    Q. Okay.     Go ahead.                                          7   weapons or anything like that.
 8    A. So he went to the nearby neighbor's house.         We        8       During that time -- I can't remember exactly
 9   still tried to speak to him and say, you know, come              9   whose hands it was, but I do remember them checking
10   down and talk to us.       All it is is we're trying to         10   his pulse just because he was very, very exhausted.
11   give you help.     We did explain to him that if he did 11           They did say that they felt a pulse.     They sat him up
12   not come down and talk to us, that he would go to               12   and at that time, EMS arrived on our location.
13   jail at that night -- or at that time.                          13       I walked down just after speaking to a witness
14       Officer Aguilar and I went up there,                        14   who was standing there, I went to speak to EMS.          Told
15   approached him.     Again, still trying to figure out           15   them what happened.     I told them, hey, he needs a
16   what was going on.     At that time, Officer Aguilar            16   psychological eval and now a jail clearance due to
17   went to grab for Hector Arreola's right arm and                 17   him going to jail for banging on the neighbor's door
18   Arreola immediately pulled away from Aguilar coming             18   and now resisting arrest.
19   into my direction, which would be Hector Arreola's              19       I explained to them that we just got into a
20   left side.                                                      20   long struggle.     I'm asthmatic, so I also explained to
21       I grabbed his other hand and we attempted to                21   them that I was also having a hard time breathing.
22   get his hands behind his back.         Once we both had his 22       They then went up and tended to him while I went to
23   hands, we fell to the ground and that's when the                23   go speak to my sergeant, which is Randy Kiel.        I
24   struggle began.     During that struggle, I can vividly 24           explained to Randy Kiel what just happened and I also
25   remember Officer Aguilar telling me to maintain his             25   explained to him that I needed to go get my inhaler.
                                                                29                                                                  31

 1   lower body so that he couldn't get his knees under               1    Q. So your sergeant was actually in the yard at
 2   him so that he could stand back up.                              2   that time right after you talked to EMS?
 3       At that time, it was just still trying to grab               3    A. Not in the yard.     He was still physically in
 4   the hand, get it behind his back.        Officer Aguilar         4   the middle of the road.     I spoke to him in the middle
 5   continued to try to keep his arms spread out so that             5   of the road.
 6   he doesn't get in -- I guess you could say like a                6    Q. He was in his patrol unit or outside of his
 7   push-up position so that he could get off the ground. 7              patrol unit?
 8       After a long struggle, intense struggle, we                  8    A. Outside of his patrol vehicle, yes.
 9   were able to finally get his hands behind his back               9    Q. Okay.
10   and get a pair of cuffs on there.        Somewhere in that 10         A. I do remember looking up there and seeing
11   struggle, I remember Officer Aguilar asking for units 11             Hector Arreola still handcuffed and leaning up to
12   to come to the scene for further assistance.                    12   Michael Aguilar's shins, knees in an upright
13       I do remember Officer -- correction -- his                  13   position.    Officer Evrard then drove me to my house
14   mother pleading to him, telling him to, you know,               14   so that I could go get my inhaler.     And then when we
15   stop, stop, stop.     And, again, that's telling Hector 15           came back to the scene, that's when EMS was on River
16   Arreola stop, quit resisting.                                   16   Road in front of the elementary school playground
17       Once we got him in custody, that's when the                 17   stopped.
18   first officer arrived on scene and that was Officer             18       We went to go check on them and they advised
19   Aaron Evrard.     He arrived and he asked if we needed          19   us that he was in cardiac arrest and that's when they
20   any assistance.     At that time I told him I was going 20           were doing all their procedures in the back of the
21   to go retrieve our leg irons so that we could put               21   ambulance.     While they were working on him, our
22   them on his ankles due to just the intense struggle             22   sergeant told us to go ahead and secure the scene.
23   that we'd just had.       Officer --                            23       That's when Officer Evard went over there and
24    Q. At that point, you all had him in custody; is               24   did his stuff.     I don't know exactly what he did.       He
25   that right?                                                     25   secured the scene and spoke to witnesses and such.
                                                                30                                                                  32
                   Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 9 of 19
 1   After a little bit of time of EMS working on him,                1   to speak to a medical professional.
 2   they then just took him to the hospital.                         2    Q. And that's true because both you and Officer
 3          Officer Aguilar followed behind them and then             3   Aguilar wanted Hector Arreola to be evaluated or be
 4   that's when pretty much the incident was over at that 4              seen for whatever his mental health situation was.
 5   scene.     And I stayed on the scene and continued               5   True?
 6   speaking to my sergeant.                                         6    A. Correct.     We were taught early on that
 7    Q. Okay.     Let me ask you a couple of things about            7   honestly jail can't really provide those services.
 8   the Office of Professional Standards statement.           Look 8      Q. And you mentioned the decision to detain
 9   at the top of page CCG 225.        It's the second page of       9   Hector Arreola being made prior to y'all walking down
10   23.     That first sentence, it says:     About when we got 10       to, I guess 747 Moss Drive, the place where the
11   to Station 8 to work on other reports, Dispatch                 11   struggle happened.        As I recall, there was some
12   raised us and asked us if we knocked on a -- another 12              remark about -- and I think you said to Michael
13   resident's door.                                                13   Aguilar, "Do you have gloves?"        And Aguilar replied
14          Station 8; is that correct?                              14   something along the lines of, "He's going to fight
15    A. Yes.     And, again, if I remember correct --               15   like hell".     Do you remember that?
16   typically Station 8 where we went to go work on                 16    A. He said fight like a bull maybe.           I can't
17   reports was right there at Whitesville Road near the 17              remember.     But, yes.
18   Goo-Goo Car Wash and BRIAN Park, Veterans Parkway,              18    Q. And at some point, you asked Officer Aguilar,
19   right in between there.                                         19   "Are you ready?"     Essentially meaning are you ready
20    Q. Is that a police station?                                   20   to go ahead and detain him; is that right?
21    A. No.     Sorry.     Fire station.                            21    A. Correct.
22    Q. Oh, okay.        That's why I was confused.                 22    Q. And Hector Arreola started at some point when
23          What's an 8760 call?                                     23   y'all walked down the hill and he was up on the hill
24    A. That is to investigate an area.                             24   at 747 Moss Drive making remarks along the lines of,
25    Q. Okay.     I just saw that lower on that page                25   "Where's your back-up?"        Is that true?
                                                                33                                                                       35

 1   there.     Just to be clear on that.                             1    A. Yes.
 2    A. Correct.                                                     2    Q. And he made remarks along the lines of, "This
 3    Q. So early on in your contact with Hector                      3   is not protocol" and comments like that; is that
 4   Arreola, it was apparent to you that he had some sort 4              right?
 5   of issue, whether it be a mental health issue or an              5    A. Correct.     Yes.
 6   issue with narcotics or some type of drug.        True?          6    Q. Okay.     You received CIT training, correct?
 7    A. Substance.        Correct.                                   7    A. Yes, sir.
 8    Q. All right.        Substance.   And looking at page           8    Q. And we'll talk about that a little bit more in
 9   225, I think you already might have mentioned that               9   a few minutes.     But what does -- or what did CIT
10   Hector Arreola had his hands up at some point and               10   training teach you to do in these circumstances?
11   told you not to shoot; is that accurate?                        11    A. Honestly, they just really told us to get a
12    A. Yes.     And that's when he was starting to, I              12   good feel of how that individual was acting.             And
13   guess get paranoid that we had our pistol pointed at 13              when I say this:     Are they more agitated, are they
14   him.                                                            14   more calm.     They also taught us that they might be
15    Q. And I think you characterized it as Hector                  15   really, really in a different state of mind.
16   starting to lose faith in you all; is that true?                16       And even though they're in that different
17    A. Yes, he didn't believe we were what we were.                17   state of mind, they will essentially still remember
18   Police.                                                         18   it at a later time if that makes sense.          It's kind of
19    Q. Okay.     And Officer Aguilar at that point had             19   hard to explain that.        But they also taught us that,
20   been asking Hector repeatedly if he could summon an             20   you know, allowing them to just get the help that
21   ambulance to have somebody to talk to him; is that              21   they need.
22   true?                                                           22       Again, that's what I was referencing, that
23    A. Correct.     It's typical procedure when we start           23   jail honestly can't provide that help.          It's going to
24   to notice either him being drug-induced or just legit 24             be they need mental health help.        Keeping them calm,
25   mental illness, we allow them the option if they want 25             trying to keep that open line of communication,
                                                                34                                                                       36
                  Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 10 of 19
 1   asking them what's wrong, what do they need.        Things     1   glasses.     So, yes.
 2   like that is mainly what they taught us.                       2    Q. I believe I observed you having glasses on on
 3       They ultimately told us try to avoid, you                  3   the videotape.     And how would you manage to keep your
 4   know, getting into an unsafe scenario.        So if we need 4      glasses on in a struggle?        Do you have some method to
 5   to back up and let them just be in their state of              5   attach them or how do you manage that?
 6   mind, then that's what we can do.        But, ultimately,      6    A. Honestly, my glasses have only fallen off
 7   it was just be as safe as possible during those                7   twice during all my struggles.
 8   situations because at any time they can just -- I              8    Q. Wow.     Are they really tight on your head or --
 9   guess the right word -- or lack of a better word               9    A. These aren't even the glasses I wore.          But I
10   would be flip out and make the scene more chaotic             10   just honestly try to keep stuff away from my face
11   than what it started out to be.                               11   because I know this is -- without my glasses, I can't
12       But they really told us, you know, try not to             12   really see.
13   take them to jail if at all possible and let them             13    Q. I understand.       I certainly understand.     When I
14   allow to get that medical treatment by a medical              14   was a kid, I had glasses and tried to play basketball
15   professional.                                                 15   and it was quite annoying when they would get knocked
16    Q. And one of the key things they taught you in              16   off, so...
17   CIT was to be patient with the subject and also try           17    A. Ripped out the way.       Yeah.
18   not to antagonize the subject; is that fair to say?           18    Q. So you all didn't really have a concern prior
19    A. Correct.                                                  19   to the start of the struggle that Hector was a danger
20    Q. Okay.     And, of course, you all let Hector              20   to you all or a danger to his mother or anything else
21   Arreola's mom talk to him some, correct?                      21   as far as possibly having weapons or anything like
22    A. Yes.     I think it was fair to say she gave it           22   that, did you?
23   her good attempt to try to get him to go in the house 23            A. No, I didn't see any, you know, large bulges
24   and sleep.    She even offered to allow him to stay the 24         on him that might have been, you know, a weapon or
25   night there and stuff like that.                              25   anything like that.      He did not seem upset towards
                                                              37                                                                   39

 1    Q. And prior to the struggle, Hector Arreola was              1   his mother and that's why we allowed her to, you
 2   walking around some, putting his hands in his                  2   know, talk to him.
 3   pockets, that sort of thing.     True?                         3       In the beginning, he wasn't even upset about
 4    A. Yes.                                                       4   the police or anything like that until he started to
 5    Q. And it was pretty cold out that night -- or                5   say we weren't the police, so...
 6   that morning, I should say.     Right?                         6    Q. And he wasn't aggressive towards you all or
 7    A. Yes.     Yeah, I think his mother even mentioned           7   towards his mother.      True?
 8   it's cold outside.     I mean, she just -- she was in          8    A. No.
 9   pajamas, I guess you could say.                                9    Q. And this is prior to the struggle.
10    Q. I think you mentioned at one point -- and you             10    A. Correct.     Yep, yep.
11   could see it on the video that you had some sort of           11    Q. So it's fair to say that your main concern
12   hat on.    I think you called it a beanie?                    12   prior to the struggle was to get Hector Arreola some
13    A. Yes, sir.                                                 13   help for his mental health situation or whatever
14    Q. Okay.     What was that?                                  14   caused the mental health situation.        True?
15    A. Just a beanie.                                            15    A. Correct.     Just a different state of mind, I
16    Q. A little knit cap, is that what that would be?            16   guess you can best explain it.        Whether that be
17    A. Yeah, it's a polyester -- I don't know exactly            17   hospital or mom's house or -- and just getting in his
18   what it is.     But it just covers my forehead and part 18         car and leaving on his own accord.
19   of my ears.     Forehead and ears.                            19    Q. Okay.     And I'm looking at page 227 -- CCG 227,
20    Q. And, of course, you wear glasses.        I can see        20   which is page four of 23.        And I notice that you said
21   that.                                                         21   that you let up a little bit at one point when you
22    A. Correct.                                                  22   heard Hector Arreola saying, "I can't breathe"?
23    Q. And you wore glasses the night of -- or the               23    A. Correct.     He did mention that he couldn't
24   morning of January 9th of 2017?                               24   breathe, but I've also been -- I have been choked out
25    A. I wear contacts as well, but primarily                    25   myself.    And when you're being choked out, a lot of
                                                              38                                                                   40
                  Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 11 of 19
 1   the times you can hardly even talk.       But the way he       1   control of Arreola; is that right?
 2   was yelling, I knew that he was still able to inhale           2    A. Along with Officer Aguilar, they were still
 3   and exhale a large amount of air during that time.             3   able to deal with Arreola on the ground.
 4       But even then, I still tried to let up.                    4    Q. Okay.      And when did Officer Ronnie Oakes or
 5   Obviously, when someone is complaining about can't             5   Officer William Oakes arrive?
 6   breathe, you don't want anything traumatic to happen. 6             A. Don't exactly remember.       I can tell you
 7    Q. Okay.      And when you said you let up, you let           7   definitely after Officer Evard.      I don't know where
 8   up from what exactly?                                          8   to put them in a time frame, I guess you could say,
 9    A. Give me a second.      I'm trying to figure out            9   is the best thing.     I mean, after the struggle and if
10   which part of the struggle, I guess you could say we 10            I'm not mistaken, after I got the leg irons on.
11   were in.     (Witness perusing document).                     11    Q. Okay.      I see on page 227, it says -- towards
12       So during that time, I had my forearm/elbow               12   the bottom, "So I mentioned to the officers that I
13   area in his lower back area which would still lead me 13           need to get my inhaler and to let Sarge know --
14   to believe that I was maintaining his lower part of           14   Sergeant Neal (SIC) know that I was going to run to
15   his body.     So at that point, I just, I guess took          15   my house real quick to get my inhaler".       And this is
16   more weight off of his lower back area or, you know, 16            on CCG 227, page four of 23 of your statement.
17   lower torso area if I'm reading correctly.        I think     17       I'm wondering if that was a typographical
18   that's when I was trying to get to my radio and such. 18           error and it was actually Sergeant Kiel as opposed to
19    Q. So you were trying to control his arms or at              19   Sergeant Neal?
20   least one of his arms at that time.       True?               20    A. Yeah, I'm not sure how that -- I don't even
21    A. Yes, but I was still at his lower back area               21   think Sergeant Mark Neal was a sergeant then.
22   trying to get that arm towards his lower back where           22    Q. That makes two of us.       Do you even recall
23   handcuffs typically are, you know, placed.                    23   Sergeant Mark Neal being on scene at all on January
24    Q. Okay.      Now, once y'all got handcuffs on Hector        24   the 9th of 2017?
25   Arreola, I believe it was Aguilar radioed dispatched 25             A. Sergeant Mark Neal was not a sergeant then.
                                                             41                                                                  43

 1   to slow down all the units; is that right?                     1   And Corporal Mark Neal was definitely not on scene.
 2    A. Correct.      Typically, we'll tell that to units          2       MR. CASHBAUGH:      Neal and Kiel sound pretty
 3   letting them know that they don't have to still drive 3              similar.
 4   as fast.     Because it happens where they'll try to get 4             MR. POST:      That's what I suspect.
 5   to our scene and get into an accident themselves.           So 5       MR. CASHBAUGH:      Do y'all mind if we take a
 6   to avoid another situation to happen that we'd have            6     restroom break real quick?
 7   to deal with, we tell them they can slow it down.              7       (Brief break)
 8   And that meaning just police radio so only police can 8                (Upon resuming)
 9   hear that.                                                     9       MR. POST:      All right.   Back on the record.
10    Q. So Officer Evard was the first to show up on              10   BY MR. POST:
11   scene, the next officer after you and Michael                 11    Q. When you went down to talk to the ambulance
12   Aguilar; correct?                                             12   people, the EMS folks that responded on January the
13    A. Yes, sir.                                                 13   9th, 2017, you did not alert them at that time that
14    Q. And Officer Evard took a position on Hector               14   Hector Arreola was in any sort of distress, did you?
15   Arreola's back, correct?                                      15    A. I just told them that he needed a
16       MR. CASHBAUGH:      Object to form.   You can             16   psychological eval and he just struggled with us.
17     answer if you know.                                         17   And that's what I explained to them.
18       THE WITNESS:      Yeah.   I don't know exactly            18    Q. Okay.      So the answer to that is no.
19     where he took position.       I know I was maintaining      19    A. Yeah.
20     his lower torso area.       And when I got up, that         20    Q. Okay.      All right.   And other than speaking to
21     would have been where he would have went, just to           21   EMS at the bottom of the driveway, after you stood up
22     maintain that control.                                      22   from Hector Arreola, you didn't seek any other
23   BY MR. POST:                                                  23   medical assistance for him; did you?
24    Q. Okay.      So when you went to get the leg irons          24       MR. CASHBAUGH:      Object to form.
25   to put on Hector Arreola, Officer Evard maintained            25       THE WITNESS:      The only thing is -- I mean,
                                                             42                                                                  44
                 Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 12 of 19
 1     prior to that, we had already asked for an                 1     mean, he was still breathing.        He just wasn't
 2     ambulance to come and check on him before the              2     talking to us.     We weren't necessarily trying to
 3     struggle.     So, I mean, we already had them en           3     ask him any questions about, you know, why he went
 4     route virtually.                                           4     up to the house or anything like that.        It was
 5   BY MR. POST:                                                 5     just he was -- he was sitting there.
 6    Q. Right, right.      Which is why I phrased the            6       And like I said, I went immediately to go to
 7   question like I did:     After you stood up from Hector      7     -- I spoke briefly to a witness and then I went
 8   Arreola, you did not seek any further medical                8     down to EMS when they arrived.        So I didn't really
 9   assistance other than talking to EMS at the bottom of 9            have much involvement with him while he was
10   the driveway; right?                                        10     sitting on the ground, you know, in the upright
11    A. Correct.      Only another officer mentioned that,      11     position and such.
12   "Is EMS still en route".     And that's when we             12    Q. And the witness, would that be one of the
13   acknowledged that there was.                                13   people that were in the house there at 747 Moss
14    Q. And you didn't tell EMS to hurry up or                  14   Drive?
15   anything like that even though you heard Hector             15    A. Yes.    I don't know exactly how he lived there,
16   Arreola saying he couldn't breathe several times.           16   you know, who exactly it was.     I know it was a
17   True?                                                       17   gentleman who literally saw the whole event.
18    A. No, we don't -- they were already en route.             18    Q. Okay.      And was that -- as I understand it,
19   We didn't know exactly where they were at as far as         19   there were two males and a female in that house.         An
20   en route, where they were at as far as their                20   older male and his wife, I think Raymond Tarveren
21   location.    So we didn't radio for them to come any        21   (phonetic) and his wife.     And then Allen Tarveren,
22   quicker.    I mean, he was breathing.     Everything        22   the son, the younger one.     Do you recall which of
23   seemed to be fine on our end.                               23   those -- was it the younger one or the older one --
24    Q. So the answer to that question as well is yes;          24    A. I spoke to the younger one briefly.
25   correct?                                                    25    Q. All right.
                                                            45                                                                 47

 1    A. Yes, sir.                                                1       MR. POST:      Let's go off the record for a
 2    Q. Well, when you noticed that Hector Arreola               2    second.
 3   screams that he couldn't breathe, I think you                3       (Brief break)
 4   described it as rather loud, when you noticed that           4       (Upon resuming)
 5   they tapered off until he was -- all he was doing was 5          BY MR. POST:
 6   moaning, did you let up on Hector Arreola any?               6    Q. Officer Duddley, can you see the monitor that
 7    A. Yeah.      I mean, I never had a position on him         7   has the video on it?
 8   to where I was restricting his breathing.       We knew he 8      A. Yes, sir.
 9   was chest on the ground.     We didn't have any pressure 9        Q. Okay.      This is Officer Aaron Evrard's body cam
10   on his lung area or anything like that.       So there was 10    identified as CCG 12, disc one provided to us by the
11   nowhere to let up, I guess you could say.                   11   defense -- or counsel for the defendants.
12    Q. When they rolled Hector Arreola over, did you           12       The numbers on that are 2017 0109054456X
13   notice his eyes were wide open or I think you might         13   followed by 3 and a bunch of zeros.       And I am going
14   characterize it as blown?                                   14   to show you a few frames here from about three
15    A. Not that I recall.      I mean, it was dark             15   minutes and six seconds through three minutes and 10
16   outside.    I didn't necessarily look at his eyes.     I    16   seconds into the video which is approximately 5:31:14
17   can't speak for anyone else.                                17   in the morning and shortly thereafter according to
18    Q. And you, yourself, didn't check Hector                  18   the time on the video.
19   Arreola's pulse or his breathing, did you?                  19    A. Okay.
20    A. No, not me.                                             20                        (Video playing)
21    Q. What did you do when you noticed Hector                 21    Q. Do you see the time?
22   Arreola laying there non-responsive in the dirt after 22          A. Yeah.      5:31:11.
23   the struggle ended?                                         23    Q. All right.      So I'm showing you 3:06, 3:07,
24       MR. CASHBAUGH:      Object to form.                     24   3:08.    Let's see, all right.   At 3:10, which is where
25       THE WITNESS:      He -- he was responsive -- I          25   I stopped it for right now, the officer on the right
                                                            46                                                                 48
                  Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 13 of 19
 1   is who?                                                         1   the morning is consistent with you and Officer
 2    A. Officer Aguilar.                                            2   Aguilar making contact with Concepcion Arreola also
 3    Q. Okay.     And the officer with the beanie leaning           3   known as Connie Arreola the first time; is that
 4   down is who --                                                  4   right?
 5    A. Myself.                                                     5    A. Yes.     Yes, this is.   This is the first
 6    Q. -- on the left?                                             6   incident or interaction.
 7    A. Myself.                                                     7    Q. Okay.     And this next video that I'm showing
 8    Q. Okay.     Let me move back a little bit.     I was          8   which is the same CCG number, AMVA number two,
 9   trying to see if you had your glasses on there.          Can    9   beginning just after 5:10 in the morning for 30
10   you tell?                                                      10   minutes and one second, is that the start of your --
11    A. I saw them.     I did.                                     11   and consists of your body camera from when you made
12    Q. Okay.                                                      12   initial contact with Hector Arreola on January the
13    A. Whichever frame you had initially was perfect.             13   9th of 2017, you and Officer Aguilar?
14   I could see them.                                              14    A. Yes, sir.
15    Q. And right to the left, you can see the lady in             15    Q. Now, earlier today, you said you believe you
16   the white.     Is that Connie Arreola, the mother of           16   were the officer that asked for no lights and no
17   Hector?                                                        17   sirens and for the ambulance to come in that fashion,
18    A. Unless the resident -- the one female that                 18   correct?
19   lives in that residence came out, that would be the            19    A. Correct.
20   mother.     That was the only female on scene other than 20          Q. And I'm showing you part of Officer Aguilar's
21   that.                                                          21   body camera, AMVA 10.    And we are 12 minutes and 36
22    Q. Okay.     Can you tell who that is talking to              22   seconds into it, and I'm going to let it play for a
23   her?                                                           23   moment so you can listen to it.       Okay?
24    A. That's the witness I was referencing to, one               24    A. Yes, sir.
25   of the Tarverens.                                              25                       (Video playing)
                                                               49                                                                  51

 1    Q. Okay.                                                       1    Q. Okay.     Did you hear that EMS -- the call to
 2    A. I can't remember which name it is.                          2   dispatch saying come routine -- well, let me play it
 3               (Video played)                                      3   back again.
 4    Q. Okay.     Three minutes and 24 seconds on there,            4                       (Video playing)
 5   we just heard you say, "I'm going to go get my leg              5    Q. No lights, no siren.      Hard, no siren.    And it
 6   irons", correct?                                                6   said 28 Dispatch.    Correct?
 7    A. Uh-huh.     (indicating in the affirmative).                7    A. Correct.
 8    Q. Is that right?                                              8    Q. Was 28 you or that was Aguilar, right?
 9    A. Yes, sir.                                                   9    A. That's Aguilar asking for it at the other
10    Q. And is that the point where you stood up to                10   residence.
11   let Officer Evrard take over to go get your leg                11    Q. Okay.
12   irons?                                                         12    A. If I'm not mistaken, I asked for it while we
13    A. Correct.                                                   13   were closer to the mother's address as well.
14                        (Video playing)                           14    Q. Right.     And you actually -- when you called
15    Q. And you're already having breathing problems               15   prior to that, you asked for the ambulance to come
16   yourself at that point, right?                                 16   for a psych evaluation, right?
17    A. Oh, yeah.     Most definitely.     Before that,            17    A. Correct.
18   actually.                                                      18    Q. All right.     I just wanted to make clear that
19    Q. Okay.     All right.     Now, I'm showing you --           19   that was Officer Aguilar speaking and making that
20    A. The same night.                                            20   particular remark.
21    Q. -- CCG 11 in a video that is labeled                       21    A. Okay.
22   AMVA-0001.     Do you see that?                                22    Q. Okay.     It's been a long time.    You were a lot
23    A. Yes, sir.                                                  23   clearer on this and fresher on this back when you
24    Q. And this particular video which lasts for                  24   talked to the Office of Professional Standards.       Fair
25   about one minute and 32 seconds at just after 4:00 in 25            to say?
                                                               50                                                                  52
                  Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 14 of 19
 1    A. Fair.                                                       1    Q. Okay.      You heard, "I got one locked" again.
 2    Q. Okay.      At some point during the struggle with           2   That was you that said that, right?
 3   Hector Arreola, your body camera got knocked off your 3              A. Correct.
 4   uniform; is that fair to say?                                   4    Q. Okay.      We'll keep going.
 5    A. Correct.                                                    5                        (Video playing)
 6    Q. But it was still recording audio and recording              6       It sounded like at 1830, there was another
 7   properly, to your knowledge.      Right?                        7   cuff locking.     So listen to that if you would.
 8    A. Yes.     It was somewhere I think closer to the             8                        (Video playing)
 9   house, if I'm not mistaken.                                     9       Did you hear that second cuff locking at 1830?
10    Q. Okay.      I want to go back to your body camera,          10    A. Yes.    And...
11   which is CCG 11, AVA 0002.                                     11       MR. CASHBAUGH:      If you'll play it for two more
12                        (Video playing)                           12     seconds, I think that'll clarify it.
13    Q. I'm going to let you listen for a minute and               13                        (Video playing)
14   then I'm going to ask you a couple of questions about 14            BY MR. POST:
15   what we hear from around 1730 to about 1839.        And        15    Q. And who said, "Got it" just then?
16   that's the time -- not clock time, but the video               16    A. Play it one more time, again.      Sorry.
17   time.    Okay?                                                 17    Q. I'd be glad to.
18    A. Correct.                                                   18    A. I do apologize.
19                        (Video playing)                           19    Q. And that's at 1835.
20    Q. Okay.      1733 sounds like the first cuff is              20                        (Video playing)
21   clicking locked.     Let me let you listen to that             21    A. It sounds like -- it's a little -- it's in the
22   again.                                                         22   distance.   I really can't tell if it was me or not,
23                        (Video playing)                           23   but...
24           That's also at 1758.    I want you to listen to        24    Q. Well, it was either you or Aguilar, obviously.
25   that, too.                                                     25   Right?
                                                               53                                                                55

 1                        (Video playing)                            1    A. Yes, sir.
 2       Right there at 1758 when we heard a cuff or                 2    Q. Okay.
 3   cuffs click and somebody said, "I got one", was that            3    A. And I'm not sure if we -- like if I went for
 4   you or Officer Aguilar that said that?                          4   one of my own cuffs.     Like I had my own pair of cuffs
 5    A. Aguilar.                                                    5   and Officer Aguilar had his own cuffs.     I may have
 6                        (Video playing)                            6   gotten one on and then what we usually do is hook the
 7    Q. All right.      Right there when we heard the               7   two cuffs together.     So I don't know if that was the
 8   cuffs click again and somebody said, "Got one                   8   scenario.   I honestly can't remember.
 9   locked", was that you or Officer Aguilar who said               9    Q. Okay.      I'm going to let you keep listening a
10   that?                                                          10   little bit further.
11    A. It sounded like me.                                        11                        (Video playing)
12    Q. Okay.      Would that be the same cuff, the first          12       And that was Officer Aguilar speaking at 1842
13   cuff or the second one?                                        13   when he said, "28 to Dispatch, we finally got him in
14    A. It would have been the second one.                         14   handcuffs, you can slow down all the units".
15    Q. Because you said got one locked as opposed to              15   Correct?
16   I got one which was said just before.      I was just          16    A. Correct.
17   wondering what the distinction was.                            17                        (Video playing)
18    A. And, honestly, I --                                        18    Q. And that siren we just heard about 1901 or
19       MR. CASHBAUGH:      Could we keep playing it,              19   1902, that was Officer Evrard arriving, right?
20     Mark, because I think there is going to be --                20    A. Passing our scene, yes.
21       MR. POST:      We'll play that again just so you           21    Q. And he actually drove past 747 Moss Drive to
22     can listen and I'll go farther a little bit.                 22   start with and went to 760 Moss Drive.
23       MR. CASHBAUGH:      Yeah.                                  23    A. Correct.      That was the initial -- on his
24                (Video playing)                                   24   screen, he saw that address not knowing that we went
25   BY MR. POST:                                                   25   there and I was trying to signal him with my
                                                               54                                                                56
                  Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 15 of 19
 1   flashlight, but he couldn't see it.                                1   stuff like that.
 2    Q. Were you successful eventually in getting his                  2    Q. I'm going to ask you about a couple of more
 3   attention?                                                         3   and then I'll stop with this.
 4    A. He made it to the scene.                                       4                        (Video playing)
 5    Q. I'm going to let you listen to -- I may have                   5       Was that Officer Evrard who said, "Clear your
 6   to hook up my better speakers, but see if you can                  6   airway, Buddy.      You've got to sit up".
 7   make out at around 2046, a little bit later than that 7                 A. Yes, that's Evrard.
 8   actually.                                                          8    Q. And just prior to that was Officer Aguilar
 9       And what I'm going to ask you about is who the                 9   saying "Pretty strong, huh"?      "I said he's pretty
10   speaker is that said, "All right, partner.          I'm going 10       strong".   Is that right?
11   to roll you over on your side".          I couldn't make out 11         A. I was trying to figure out who may have said
12   if that was Officer Evrard or Officer Ronnie Oakes.               12   that.   I couldn't tell whose voice that was.
13       So I'm going to let you listen and see if you                 13    Q. Let me back it up again and see if that helps.
14   can tell me that.                                                 14                        (Video playing)
15                       (Video playing)                               15       That was Aguilar, wasn't it?
16       Did you hear that?                                            16    A. Yes.
17    A. That's Evrard telling him to roll over and                    17    Q. Just for the record, that was Aguilar that
18   just stay calm.                                                   18   said, "Pretty strong, huh?"      "I said he's pretty
19    Q. Okay.     That was my suspicion, but I wasn't a               19   strong".   Right?
20   hundred percent sure.       Thank you.                            20    A. (No response).
21       And I'm going to back it up a little bit more                 21    Q. Is that right?
22   because -- and I'm going to ask you about around 2040 22                A. Oh, yes.
23   on this, I believe it's Officer Aguilar saying:                   23    Q. I'm going to ask you a couple of more that I
24   "Hey, hey, let's pat him down".          And then I wasn't        24   wasn't positive on.
25   sure exactly who the speaker was immediately after                25                        (Video playing)
                                                                  57                                                                59

 1   that.     So listen for that.    Okay?                             1       Who was that asking, "What's the address here,
 2                       (Video playing)                                2   747?"   Is that Aguilar?
 3       All right.     Somebody said, "You guys can" in                3    A. Do you mind rolling it -- yeah, I wasn't sure
 4   response to Aguilar saying that.          Was that you who         4   who you wanted me to listen for.
 5   said that?                                                         5                        (Video playing)
 6    A. Honestly, I couldn't make out who that was                     6    Q. "What's the address here"?
 7   either.                                                            7    A. I think that's Aguilar.      I'm not one hundred
 8    Q. All right.     I'll let you hear it again.                     8   percent on that one though.
 9                       (Video playing)                                9    Q. All right.      Good enough on that.
10       And somebody said, "You're going to get some                  10       MR. POST:    All right.    Let's take a break for
11   leg irons on him"?                                                11     a minute and go off the record and get that thing
12    A. So which -- which sentence do you want who                    12     out of the way.
13   said what?                                                        13       (Brief break)
14    Q. Who said, "You guys can", can you tell that?                  14       (Upon resuming)
15    A. It sounds like me walking away from the                       15   BY MR. POST:
16   distance.                                                         16    Q. All right.      Officer Duddley, obviously, you
17    Q. And that would make sense based on your                       17   went through the basic law enforcement course and
18   breathing situation --                                            18   became POST certified in order to be a police
19    A. Correct.                                                      19   officer; correct?
20    Q. -- and that you're going to be the one going                  20    A. Correct.
21   to get leg irons.       Right?                                    21    Q. I'm going to show you what's going to be
22    A. Correct.     Yes.                                             22   marked as Plaintiff's Exhibit Number 5.
23    Q. And was that you asking, "You want to get some                23       Plaintiff's Exhibit Number 5 is marked as CCG
24   leg irons on him"?                                                24   1833 through 35.      That appears to be your POST
25    A. Yes.     I remember him still kicking around and              25   Training History located on the second and third page
                                                                  58                                                                60
                  Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 16 of 19
 1   of that.     Do you see that?                                    1     A. Yes, sir.
 2     A. Yes, sir, I see it.                                         2     Q. I'm going to ask you about a little bit of it.
 3     Q. Okay.     And you completed your basic law                  3   Of course, on your in-service training for the
 4   enforcement training course here in Georgia on March             4   Columbus Police Department in order to maintain your
 5   the 22nd of 2013; correct?                                       5   POST certification, you have to make at least an 80
 6     A. Yes.                                                        6   percent score on the test they give you.     Correct?
 7     Q. Okay.     And that was a 408 hour course that all           7     A. In in-service?
 8   law enforcement officers are required to take in                 8     Q. Right.
 9   Georgia prior to becoming certified by the Peace                 9     A. Yes, sir.
10   Officer Standards and Training, what we call POST.              10     Q. And on page 1754, one of the Student
11   Correct?                                                        11   Performance Objectives was review updated information
12     A. Yes, sir.                                                  12   on Excited Delirium Syndrome.     Do you see that?
13     Q. And on your Training History there,                        13     A. Yes.
14   Plaintiff's Number 5, it appears that you completed             14     Q. And, in fact, y'all reviewed that; right?
15   your CIT training on April the 12th of 2013.           I think 15      A. Correct.
16   it says Crisis Intervention Team Training on the                16     Q. Okay.     And you went over the Use of Force
17   third page; is that right?                                      17   Continuum.     I'll refer you to page 1758 and 1759.    Is
18     A. Yes.                                                       18   that correct?
19     Q. Okay.     And that was a 40 hour course?                   19     A. Yes.
20     A. Yes.                                                       20     Q. Okay.     And on page 1760 is the beginning of
21     Q. And it also reflected that on March the 1st of             21   the Excited Delirium training, I guess one could call
22   2016 -- I think this is on the first page -- that you 22             it.     Do you see that?
23   attended 22 hours of in-service training -- annual              23     A. Yes.
24   in-service training at the Columbus Police                      24     Q. And so they taught you and you were trained as
25   Department.     Correct?                                        25   to this particular definition of Excited Delirium.
                                                                61                                                                63

 1     A. Yes.                                                        1   Correct?
 2     Q. And Plaintiff's Exhibit Number 6, which is CCG              2     A. Correct.
 3   819 through 822 --                                               3     Q. And they taught you that there were
 4           MR. POST:     Do you need a copy?                        4   essentially three things that might bring on Excited
 5           MR. CASHBAUGH:       No.                                 5   Delirium.     And they list those on that page 1760,
 6   BY MR. POST:                                                     6   correct?
 7     Q. It appears to be a list of your Columbus                    7     A. Correct.
 8   Police Department Training History; is that right?               8     Q. Okay.     And there is a list of symptoms of
 9     A. Let me look over it.          (Witness perusing             9   Excited Dilirium on pages 1760 and 1761.     Do you see
10   document).     Yes.                                             10   that?
11     Q. And on your Columbus Police Department                     11     A. Yes.
12   Training History, it also shows that you completed              12     Q. And in the case of Hector Arreola, would you
13   your in-service training in 2016 on March the 1st of 13              say -- and I'm going to go down the list -- would you
14   2016?                                                           14   say that he had panic as a symptom on January 9th of
15     A. 22 hours.        Yes.                                      15   2017?
16     Q. Okay.     And I'm going to show you Plaintiffs's           16     A. Yeah.
17   Number 7, which is 1753 through 1786 is what I'm                17     Q. What about paranoia?
18   going to show you.                                              18     A. Definitely.
19           All right.     Part of the in-service training in       19     Q. Shouting?
20   2016 that you received consisted of this Use of Force 20               A. Yes.
21   Issues for the 2016 course which was prepared by                21     Q. Bizarre and aggressive behavior?     Mainly
22   Lieutenant Tim Wynn.          Do you see that?                  22   bizarre behavior.
23     A. Correct.        I do.                                      23     A. Yes.     Bizarre.
24     Q. Okay.     And, of course, you attended this                24     Q. What about dilated pupils?
25   training; correct?                                              25     A. I can't remember.     I do remember trying to
                                                                62                                                                64
                  Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 17 of 19
 1   look at them from a distance, but I can't remember.             1    Q. And just down the page a bullet point is,
 2    Q. What about hiding behind things?                            2   "Excited delirium is regarded as a medical emergency
 3    A. Definitely.                                                 3   with a psychological presentation".         Right?
 4    Q. Fear?                                                       4    A. Yes.
 5    A. Yes.                                                        5    Q. And, again, it lists "Beware of sudden
 6    Q. Irrational, incoherent speech?                              6   tranquility again".     Right?   In all caps.
 7    A. At times, yes.                                              7    A. Correct.
 8    Q. Unexpected physical strength?                               8    Q. All right.     And flipping on over to page CCG
 9    A. Yes.                                                        9   1764 at the top, it reads, "Law enforcement and EMS
10    Q. And at the end of that list, it says watch for             10   need to work together to handle excited delirium
11   more than one symptom, doesn't it?                             11   cases".    Correct?
12    A. Correct.                                                   12    A. Curtis says.
13    Q. And then right after that, Positional Asphyxia             13    Q. Some author.
14   is defined; correct?                                           14    A. Somebody, yeah.
15    A. Uh-huh.        (indicating in the affirmative).            15    Q. And it also reads, "Neither can do it alone.
16    Q. And it puts in bold:         Always monitor any            16   Police need to realize they're dealing with a medical
17   subject you have in custody and be aware of sudden             17   slash psychiatric emergency and EMS needs to be
18   tranquility.       Correct?                                    18   prepared to move in quickly and get the subject
19    A. Correct.                                                   19   sedated immediately and transported by ambulance to
20    Q. What does "Always monitor any subject you have             20   the ER".    And you were trained on that, correct?
21   in custody" mean to you and what did it mean to you            21    A. Correct.     Yes.   Sorry.
22   at the time?                                                   22    Q. And I want you to flip over to 1782 and 1783.
23    A. Just to allow that individual to not get in                23    A. 82, 83?
24   any position to where it could prevent him from                24    Q. Yes, sir.
25   breathing while in custody.                                    25    A. All right.
                                                               65                                                              67

 1    Q. And what does "Beware of sudden tranquility"                1    Q. And you were trained on excited delirium with
 2   mean to you and what did it mean to you at the time             2   regard to the definition at the top of page 1782,
 3   in January of 2017?                                             3   correct?
 4    A. It means, you know, if a sudden change may                  4    A. Yes.
 5   happen, like shortness of breath or anything like               5    Q. And, again, the same symptoms are listed as we
 6   that.                                                           6   went over before; right?
 7    Q. Okay.        And just below "Beware of sudden               7    A. Correct.
 8   tranquility", there's re-emphasis on the "What to do            8    Q. And then again, positional asphyxia is defined
 9   situations", underlined, bolded with stars next to              9   again at the top of CCG 1783.      Right?
10   it.     Right?                                                 10    A. Correct.
11    A. Correct.                                                   11    Q. And about mid-page 1783, it again re-emphasis
12    Q. And it says, "Always keep in mind that people              12   on the what to do situations.
13   that exhibit symptoms and behavioral patterns                  13    A. Correct.
14   suggesting cocaine, psychosis or excited delirium,             14    Q. And just below that, it repeats what we went
15   they are experiencing a medical emergency".           This is 15    over before; correct?
16   on CCG 1761.       And I'm about to flip to 1762.              16    A. Yes, sir.
17         It continues on, "If time allows, contact EMS            17    Q. Okay.     So would it be fair to say when you
18   before confronting the individual and attempt to               18   were trained in this in March of 2016, March 1st of
19   avoid confrontation with subject until EMS arrival". 19             2016, there was some pretty substantial emphasis on
20         Do you see that?                                         20   positional asphyxia and excited delirium and sudden
21    A. Yes.     And, "Officer safety must always be a             21   in-custody deaths.
22   priority".                                                     22    A. Correct.
23    Q. Number one.        Right.   So, obviously, you were        23    Q. And the training that you received in March of
24   trained on this in March of 2016, correct?                     24   2016 that we just went over, re-emphasized what you
25    A. Correct.                                                   25   had already been taught in the basic law enforcement
                                                               66                                                              68
                 Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 18 of 19
 1   course regarding being aware of the risk factors and           1   with the constitutional rights of all citizens.
 2   symptoms having to do with sudden in-custody deaths;           2   Correct?
 3   correct?                                                       3    A. Yes.
 4    A. Correct.                                                   4    Q. Okay.      And you agree with that, right?
 5    Q. Would you agree with the basic law enforcement             5    A. Yes, sir.
 6   course and CIT training that holds that it is often            6    Q. Okay.      And under Procedure in the Use of Force
 7   counter-productive to be accusatory or annoyed with a 7            policy, according to the policy, you can only use
 8   suspect that demonstrates mental health issues or,             8   reasonable force to make an arrest.         Right?
 9   you know, such as paranoia, psychosis, mania; that             9    A. Correct.
10   kind of thing?                                                10    Q. All right.      And this CPD policy does not train
11       MR. CASHBAUGH:      Object to form.   If you could        11   or authorize the use of any neck restraint or any
12     show us what policy you're talking about or what            12   choke hold.     Agreed?    That would at the bottom of
13     training you're talking about, we could look at             13   page 51.
14     it.                                                         14    A. Oh, yes.      That's what I was looking for.       Yes,
15   BY MR. POST:                                                  15   sir.
16    Q. Well, let me just ask you then:       Do you agree        16    Q. So you agree with that, right?
17   that the basic law enforcement course -- well, let me 17            A. Yes, I do.
18   rephrase that.                                                18    Q. And looking at 3-1-2, Use of Force on CCG 52,
19       Do you agree that your CIT training taught you            19   CPD policy does not allow the use of excessive force
20   that it is often counter-productive to be accusatory 20            to effect an arrest and it prohibits continued use of
21   with suspects that demonstrate mental health issues? 21            force after the person has submitted to an arrest.
22    A. Yes.                                                      22   Agreed?
23    Q. And the same question with respect to being               23    A. Correct.
24   annoyed with people that show mental health issues,           24    Q. Would you agree that Hector Arreola's offense
25   would that also be counter-productive based on your           25   such as it was, was not a serious offense?
                                                              69                                                                    71

 1   CIT training?                                                  1          MR. CASHBAUGH:     Object to form.    You can
 2    A. Correct.                                                   2     answer.
 3    Q. And your CIT training did teach you to summon              3          THE WITNESS:     Yeah.   No, no.   I got you.   He
 4   EMS just like you did in this case; right?                     4     was just knocking on people's doors and waking
 5    A. Correct.                                                   5     people up.     So not a serious offense.
 6    Q. Okay.      But it also taught you to wait until            6   BY MR. POST:
 7   EMS was on the scene, correct, before you took                 7    Q. Disorderly conduct is not something you would
 8   somebody into custody.     Correct?                            8   call a serious offense.         True?
 9    A. No, we don't have to wait for the ambulance to             9    A. It could lead to something serious.         But at
10   arrive just to take someone in custody.      A lot of         10   that time, no.
11   times they won't even arrive on scene because they're 11            Q. He was -- when I say he, Hector Arreola was
12   not sure if the scene is safe.                                12   not threatening you or Officer Aguilar, was he?
13    Q. I'm going to ask you a couple of other things.            13    A. Until he started to snatch away from Officer
14   I'm going to show you what's been provided to us as           14   Aguilar.
15   CCG 51 through CCG -- well, 51 and 52 which is the            15    Q. Prior to the struggle, he was not threatening
16   Columbus Police Department's general order regarding 16            you or Officer Aguilar; correct?
17   Use of Force.     Do you see that?                            17    A. No, sir.
18    A. Yes, sir.                                                 18    Q. And Hector Arreola was unarmed, right?
19    Q. Can we agree that you were and that you are               19    A. Yes.
20   familiar with this CPD Use of Force policy which was 20             Q. And the purpose for your detention was to help
21   in effect on January 9th of 2017?                             21   Hector Arreola, correct?
22    A. Correct.                                                  22    A. Correct.
23    Q. Of course, you have -- one of the first things            23    Q. You've been a police officer for how many
24   or the first thing that the Use of Force policy says 24            years now?
25   is that you must use reasonable force in accordance           25    A. Six years.
                                                              70                                                                    72
                 Case 4:19-cv-00005-CDL Document 17 Filed 11/08/19 Page 19 of 19
 1    Q. Okay.     It's pretty common when you grab               1   STATE OF GEORGIA
 2   somebody and struggle with somebody, that someone            2   COUNTY OF MUSCOGEE
 3   gets hurt, whether it's them or the police officer.          3
 4   True?                                                        4
 5    A. Correct.                                                 5                      C E R T I F I C A T E
 6    Q. In this case, couldn't you have just engaged             6
 7   Hector Arreola and continued conversation while you          7           The forgoing transcript of the proceedings
 8   waited for EMS to arrive?                                    8    was taken before me as a Certified Court Reporter
 9    A. At that time, he wasn't allowing it.      He was         9    in and for the State of Georgia and reduced to
10   still wanting to be up at the house.    We gave him the 10        typewriting under my direction and supervision, and
11   chance to come down and talk to us.    At that time, I 11         I certify that it is a true and correct transcript
12   mean him going and knocking on doors, I just -- I           12    to the best of my ability of the proceedings.
13   have a duty to keep peace out there.    Nobody deserved 13
14   to be woken up early in the morning by someone who          14
15   already has police there.    So at that time, it was        15              This 27th day of October, 2019.
16   necessary to remove him from that area.                     16
17    Q. Okay.     Hector was not on their front porch any       17
18   more at the time you and Officer Aguilar approached         18                  _________________________
19   him, right?                                                 19                          Eric Cavanaugh
                                                                                             Certified Court Reporter
20    A. Not their -- I don't think they really had a            20                          No. 2560
                                                                                             CCR, GRL
21   porch.    It was kind of like their steps.    But he was 21
22   still on their property.                                    22
23    Q. Okay.     He was not on the steps or the entrance       23
24   way to their front door any more, correct?                  24
                                                                      EC/jm
25    A. No.                                                     25
                                                            73                                                             75

 1       MR. POST:     That's all I have.
 2       MR. CASHBAUGH:     We're done.
 3
 4             (End of deposition at 11:30 a.m.)
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                            74
